Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 13-60034-CR-ALTMAN

  UNITED STATES,

            Plaintiff,

  v.

  SANTIAGO GONZALEZ,

        Defendant.
  ______________________________/

                                                 ORDER

            The Defendant has filed a Motion for Reduction in Sentence and for Compassionate

  Medical Release (the “Motion” or “Mot.”) [ECF No. 40]. The Government opposes the Motion

  and has filed its response (the “Response”) [ECF No. 44]. And the Defendant filed his reply (the

  “Reply”) [ECF No. 45]. Having carefully considered the Motion, the record, and the governing

  law, the Court now DENIES the Motion.

                                              THE FACTS

            The Defendant, Santiago Gonzalez, is 57 years old. See Motion to Vacate [ECF No. 38] at

  26 (July 7, 2014 Letter from Florida Dep’t of Agric. and Consumer Servs., listing date of birth as

  “May 23, 1963”). In 2013, he pled guilty to charges of (1) attempting to distribute five kilograms

  or more of cocaine and (2) possessing a firearm in furtherance of a drug trafficking crime. See Plea

  Agreement [ECF No. 18] at 1. On May 7, 2013, Judge William J. Zloch of the United States

  District Court for the Southern District of Florida sentenced the Defendant to 180 months in

  prison.1 Mot. ¶ 1.



  1
      At some point after Judge Zloch took senior status, this case was transferred to the Undersigned.
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 2 of 12



         In 2013, the Defendant appealed the final judgment and sentence. See Notice of Appeal

  [ECF No. 30]. For reasons that are unclear, some months later, he voluntarily dismissed his appeal.

  See Order of Dismissal [ECF No. 37]. In 2014, the Defendant filed a Motion to Vacate [ECF No.

  38], which Judge Zloch denied [ECF No. 39].

         In a letter to the Warden of FCI Jesup—where he’s confined—the Defendant requested

  early release to home confinement. See Warden’s Response Letters [ECF No. 40-1] at 1. The

  Warden denied the Defendant’s request on April 20, 2020. Id. In so doing, the Warden noted that

  the Defendant had pled guilty to a violent offense and that his “offense conduct involved violent

  robberies, kidnappings, extortion, and murder. You also have a history of inappropriate sexual

  conduct.” Id. The Defendant then filed a Request for Administrative Remedy, which the Warden

  denied because “[c]urrent guidance indicates your risk level of recidivism must be Minimum to be

  considered for Home Confinement. You have been re-assessed by your Unit Team and your Risk

  of Recidivism remains Low, which makes you ineligible.” Id. at 2.

         On June 30, 2020, the Defendant filed this Motion, in which he requests that the balance

  of his sentence be converted to home confinement “in light of his medical conditions” and the

  COVID-19 Pandemic. See Mot. ¶ 3. In describing these “medical conditions,” the Defendant

  explains that he “weighs in excess of 300 pounds, has extremely high blood pressure, and has

  significant swelling of his legs which could be the onset of heart failure, or other serious

  conditions,” and that he “likely has prostate cancer although medical availability issues at Jesup

  FCI prevent a firm diagnosis.” Id. ¶ 6. As of this writing, the Defendant has an estimated release

  date of January 24, 2028. See Response at 3. He has thus served only 50% of his 180-month prison

  term. Id.




                                                  2
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 3 of 12



                                              ANALYSIS

            Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

  entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the

  Court must ascertain whether he “has fully exhausted all administrative rights to appeal a failure

  of the Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a]

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors

  set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the Court should turn

  to the “extraordinary and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13 cmt. n.1. And

  fourth, the Court should determine whether the defendant poses a “danger to the safety of any other

  person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. The Court now discusses

  each step in turn.2

            I.     Exhaustion of Administrative Rights to Appeal

            The Defendant alleges that he has “exhausted his Administrative attempts at relief under

  the Care [sic] Act.” Mot. ¶ 5. In support, he attaches the Warden’s responses to his requests. See

  Warden’s Response Letters [ECF No. 40-1]. The Government does not dispute that the Defendant

  has exhausted his administrative remedies. See Response. The Defendant’s Motion is therefore

  timely.

            II.    18 U.S.C. § 3553

            After considering the relevant § 3553 factors, Judge Zloch sentenced the Defendant to 180

  months in prison. See Judgment [ECF No. 29]. The Defendant does absolutely nothing to challenge



  2
   Because the Court concludes that the Defendant is not entitled to a sentencing reduction, the
  Court does not address whether it has the authority to instruct BOP to place the Defendant in home
  confinement.
                                                    3
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 4 of 12



  Judge Zloch’s application of the § 3553 factors, and this Court sees no reason to disturb Judge

  Zloch’s findings.3 To the contrary, the disturbing facts set out in the Defendant’s Presentence

  Investigation Report (“PSI”) suggest that Judge Zloch’s findings were accurate.

         Paragraph 5 of the PSI, for instance, relayed the following:

         [T]he CI identified Santiago Gonzalez (Gonzalez) as an individual involved in
         violent robberies, kidnappings, extortion, murder and drug trafficking. According
         to the CI, Gonzalez was part of a group that referred to themselves as the “Rat
         Pack,” and had conducted numerous violent armed kidnappings and robberies in
         the past using firearms, ballistic vests, and other police gear. Specifically, according
         to the CI, Gonzalez told him that he had been involved in the robbery and murder
         of a Hungarian couple in Miami in the 1990s and the subsequent disposal of the
         bodies. In addition, the group was responsible for the robbery of Marlene's Fish
         Market in Hialeah Gardens, Florida in the 1990s.

  PSI [ECF No. 26] ¶ 5.

         And Gonzalez lived up to his violent reputation. In his first meeting with the CI, for

  instance, Gonzalez “suggested that he could do ‘more damage’ if others attempted to rob the CI

  during transport if Gonzalez remained invisible and no one knew he was providing security.” Id.

  ¶ 6. “Gonzalez also mentioned purchasing an M-4 rifle to use during possible future transports.”

  Id. In his third meeting with Gonzalez, the “[t]he CI observed that Gonzalez had a 9mm handgun

  with extra magazines during the transport. Following the transport, Gonzalez contacted the CI and

  again suggested purchasing a rifle to utilize in lieu of his 9mm handgun to provide security during

  future drug transports.” Id. ¶ 8. In his fourth meeting with the CI, “Gonzalez again told the CI

  about the importance of having heavy ‘artillery.’ Gonzalez stated that having extra ammunition

  and magazines saved his and his associate’s lives in a past shootout. Gonzalez said that during the




  3
   In a cryptic passage, the Defendant says that the Bureau of Prisons (“BOP”) “has classified the
  Defendants [sic] male pattern risk as low, when in fact the appropriate score is minimum.” Mot. ¶
  5. But the Defendant neither explains this averment nor offers any evidence in support of it. Either
  way, nothing in this passage evinces some attack on Judge Zloch’s § 3553 determinations.
                                                    4
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 5 of 12



  incident his associate was shot and he later took him to a veterinarian to get treated and sewn up.”

  Id. ¶ 9. In his fifth meeting with the CI, “Gonzalez [] indicated to the CI that he had his pistol and

  instructed the CI to drop to the floor if anyone attempted to rob him during the transport because

  he (Gonzalez) would start shooting.” Id. ¶ 10. In his sixth meeting with the CI, “Gonzalez noted

  the advantage to riding separate from the CI and stated, ‘With my truck. I can ram them. I can

  shoot. They don’t see me.’ Gonzalez further described himself as a wolf and added, ‘at least back

  there, a wolf can put a truck up your ass or a whole bunch of bullets on you.’ . . . Prior to exiting

  the CI vehicle, Gonzalez retrieved his pistol and showed the CI its safety mechanism, calling the

  weapon a ‘beautiful gun.’” Id. ¶ 11. In fact, Gonzalez became so violent on the recordings—telling

  the CI that he “wanted to plan a way to break into his fire captain’s home and pistol-whip the chief

  and his family”—that law enforcement had to cut the investigation short. Id. ¶ 12.

         Gonzalez also had a criminal record that involved convictions for (1) two different

  batteries, (2) an unlawful gun possession, (3) a trespass, and (4) cocaine possession. Id. ¶¶ 34–38.

         In short, to the extent they are applicable, the § 3553 factors counsel against a reduction.

         III.    18 U.S.C. § 3582

         District Courts have “no inherent authority” to modify a prison sentence. United States v.

  Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002). Instead, the “authority of a district court

  to modify an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597

  F.3d 1190, 1194–95 (11th Cir. 2010). The statute that governs sentence reductions for

  compassionate medical release provides, in pertinent part, as follows:

         (c) Modification of an imposed term of imprisonment.--The court may not
         modify a term of imprisonment once it has been imposed except that—

         (1) in any case—




                                                    5
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 6 of 12



         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
             of the defendant after the defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
             behalf or the lapse of 30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved portion of the original
             term of imprisonment), after considering the factors set forth in section 3553(a)
             to the extent that they are applicable, if it finds that—

              (i)     extraordinary and compelling reasons warrant such a reduction; or

              (ii)    the defendant is at least 70 years of age, has served at least 30 years in
                      prison, pursuant to a sentence imposed under section 3559(c), for the
                      offense or offenses for which the defendant is currently imprisoned, and
                      a determination has been made by the Director of the Bureau of Prisons
                      that the defendant is not a danger to the safety of any other person or
                      the community, as provided under section 3142(g); and that such a
                      reduction is consistent with applicable policy statements issued by the
                      Sentencing Commission; and

         (B) the court may modify an imposed term of imprisonment to the extent otherwise
             expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
             Procedure; and

  18 U.S.C. § 3582.

         Because the Defendant is not “at least 70 years of age,” he does not qualify for release

  under § 3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and

  compelling reasons” test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of

  “[e]xtraordinary and compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. §

  994, however, the United States Sentencing Commission (the “Commission”) is authorized to

  “describe what should be considered extraordinary and compelling reasons for sentence reduction

  [under 18 U.S.C. § 3582].” 28 U.S.C. § 994(t). And the Commission has helpfully defined the

  contours of the test as follows:

         1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
            requirements of subdivision (2), extraordinary and compelling reasons exist
            under any of the circumstances set forth below:

                                                    6
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 7 of 12




         (A) Medical Condition of the Defendant.

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
             sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is

                (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of the
                aging process,

                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she
                is not expected to recover.

         (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of the
         aging process; and (iii) has served at least 10 years or 75 percent of his or her term
         of imprisonment, whichever is less.

  U.S.S.G. § 1B1.13 cmt n.1.

         The reference to “subdivision (2)” requires the Defendant to show that he is “not a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

  U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the following

  factors when determining whether a defendant poses a danger to the safety of any other person or

  the community:

         (g) Factors to be considered.--The judicial officer shall, in determining whether
         there are conditions of release that will reasonably assure the appearance of the
         person as required and the safety of any other person and the community, take into
         account the available information concerning—

         (1) the nature and circumstances of the offense charged, including whether the
         offense is a crime of violence, a violation of section 1591, a Federal crime of

                                                   7
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 8 of 12



         terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
         or destructive device;

         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including—

                 (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the community,
                 community ties, past conduct, history relating to drug or alcohol abuse,
                 criminal history, and record concerning appearance at court proceedings;
                 and

                 (B) whether, at the time of the current offense or arrest, the person was on
                 probation, on parole, or on other release pending trial, sentencing, appeal,
                 or completion of sentence for an offense under Federal, State, or local law;
                 and

         (4) the nature and seriousness of the danger to any person or the community that
         would be posed by the person’s release. In considering the conditions of release
         described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
         officer may upon his own motion, or shall upon the motion of the Government,
         conduct an inquiry into the source of the property to be designated for potential
         forfeiture or offered as collateral to secure a bond, and shall decline to accept the
         designation, or the use as collateral, of property that, because of its source, will not
         reasonably assure the appearance of the person as required.

  18 U.S.C. § 3142(g).

         The Defendant bears the burden of establishing both that his circumstances qualify as

  “extraordinary and compelling reasons” and that he no longer represents a danger to any other

  person or the community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see

  also Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States

  v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

         The Defendant can satisfy the “Medical Condition of the Defendant” test by meeting one

  of two elements. The first requires him to show that he suffers from a “terminal illness.” U.S.S.G.

  § 1B1.13 cmt n.1(1)(A)(i). The second requires him to establish that he suffers from any of three

  conditions “that substantially diminishes [his] ability . . . to provide self-care within the

                                                    8
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 9 of 12



  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii). The Defendant has satisfied neither of these tests.4

         To satisfy the “terminal illness” prong, the Defendant need only show that he “is suffering

  from a terminal illness (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G.

  § 1B1.13 cmt. n.1(1)(A)(i). The Defendant fails to make such a showing. Instead, he alleges that

  he “likely has prostate cancer.” Mot. ¶ 6 (emphasis added). But the Defendant has produced no

  medical records—no records of any kind, in fact—to corroborate this (rather speculative) claim.

  And, notably, his BOP medical records indicate no such diagnosis. See Response at 8.5

         The Defendant also avers that “he weighs in excess of 300 pounds, has extremely high

  blood pressure, and has significant swelling of his legs which could be the onset of heart failure,

  or other serious conditions.” Id. The Court does not doubt that these conditions diminish the

  Defendant’s quality of life. But, even taken together, they do not constitute a “serious and advanced

  illness with an end of life trajectory.” U.S.S.G. § 1B1.13 cmt. n.1(1)(A)(i). Nor does the Defendant

  ever suggest that they “substantially diminish” his ability to care for himself in prison. U.S.S.G. §

  1B1.13 cmt n.1(1)(A)(ii).

         Our inquiry, though, does not end here. In response to the ongoing COVID-19 Pandemic,

  which has killed more than two-hundred-thousand Americans, the Department of Justice has

  clarified its position on compassionate release regarding inmates with COVID-19 risk factors. If




  4
    The Defendant cannot satisfy the “Age of the Defendant” prong of the test because he fails it at
  every step. He (1) is less than 65 years old; (2) has not said that he is experiencing a serious
  deterioration in physical and mental health because of the aging process; and (3) has served neither
  75% nor at least 10 years of his sentence. U.S.S.G. § 1B1.13 cmt n.1(1)(B)
  5
    The Defendant blames the lack of a diagnosis on “medical availability issues at Jesup FCI[,
  which] prevent a firm diagnosis.” Mot. ¶ 6. But the Defendant does not explain this excuse and
  provides absolutely no support for it. The Court cannot release the Defendant on the basis of
  unsupported assertions like this one.
                                                     9
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 10 of 12



   an inmate suffers from a medical condition that the Centers for Disease Control and Prevention

   (the “CDC”) has identified as elevating the inmate’s risk of becoming seriously ill from COVID-

   19, that condition may constitute “extraordinary and compelling reasons.” Response at 8. But the

   CDC has not recognized leg swelling or hypertension as conditions that increase the inmate’s

   likelihood of severe illness from COVID-19.6 Admittedly, the CDC does recognize several of the

   conditions the Defendant might have—cancer, heart failure, and a body mass index (“BMI”) of 30

   or higher—as increasing his risk of severe illness.7 But, again, neither the Defendant nor his

   medical records establish that he suffers from any of these.

          Either way, even if the Defendant could satisfy this test, his Motion would still be denied

   because he cannot show that he is no longer a danger to his community.

          IV.       18 U.S.C. § 3142

          As the relevant Guidelines provision makes clear, the “extraordinary and compelling

   reasons” test only applies if “the defendant meets the requirements of subdivision (2)”—that is,

   only if the Defendant demonstrates that he no longer poses a threat to society, as defined by 18

   U.S.C. § 3142.

          As a threshold matter, the Defendant has not even attempted to show that he represents no

   such danger. See generally Mot. (failing to argue any of the § 3142 factors). And it was

   indisputably his burden to do so. See Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala.




   6
     CENTERS FOR DISEASE CONTROL AND PREVENTION, Coronavirus Disease 2019 (COVID-19):
   People Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
   precautions/people-with-medical-
   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#copd (last visited Sept. 25,
   2020).
   7
     Id.
                                                   10
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 11 of 12



   Oct. 29, 2019); United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). For

   this reason alone, the Defendant’s Motion must be denied.

          In any event, the Defendant cannot establish that he is no longer a danger. In assessing

   dangerousness, Section 3142(g) requires the Court to consider: (1) “the nature and circumstances

   of the offense . . . including whether the offense . . . involves . . . a controlled substance, firearm;

   (2) “the weight of the evidence against the person”; (3) “the history and characteristics of the

   person, including . . . (A) the person’s . . . past conduct . . . [and] criminal history”; and (4) “the

   nature and seriousness of the danger to any person or the community that would be posed by the

   person’s release.” Each of these factors weighs heavily against the Defendant here.

          First, “the offenses” to which the Defendant pled guilty included (1) attempt to distribute

   five kilograms or more of cocaine and (2) possession of a firearm in furtherance of a drug

   trafficking crime; they thus “involve[d] . . . a controlled substance [and a] firearm.”

          Second, the evidence against the Defendant was strong. In fact, several of the conversations

   that formed the basis for the Defendant’s indictment were recorded. See Response at 2. After

   reviewing that evidence, the Defendant decided to plead guilty.

          Third, the Defendant is a repeat offender. He, in fact, has multiple battery arrests and

   convictions. Id. at 11.

          Fourth, the Defendant makes no effort to show that his release would pose no “danger to

   any person or the community.” Either way, as the facts set out above demonstrate, his violent

   history—coupled with the many violent threats he made during the course of this investigation—

   strongly suggest that he remains a serious risk to his community.

                                                    ***

          The Court, therefore, ORDERS and ADJUDGES as follows:



                                                     11
Case 0:13-cr-60034-RKA Document 47 Entered on FLSD Docket 09/29/2020 Page 12 of 12



         1. The Defendant’s Motion for Reduction in Sentence [ECF No. 40] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida this 25th day of September 2020.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                             12
